Order filed August 28, 2014




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00094-CV
                                     ____________

                       ALAN NELSON CROTTS, Appellant

                                           V.

                    JESSALYN ELIZABETH COLE, Appellee


                     On Appeal from the 149th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 73368

                                       ORDER

       Appellant’s brief was filed on April 23, 2014. On August 15, 2014, appellee
moved to dismiss the appeal, asserting appellant has not properly presented this cause in
his brief. Appellant failed to substantially comply with Rule 38 of the Texas Rules of
Appellate Procedure. In particular, appellant has failed to provide a clear and concise
argument for each contention made with appropriate citations to the record and to
authority. Tex. R. App. P. 38.1(f), (g), (h) and (i). Appellee also identified other
deficiencies in her motion.
Appellant filed a response in opposition to dismissal and a motion for leave to amend his
brief. Although substantial compliance with the briefing requirements is sufficient, we
may order re-briefing when there are flagrant formal defects or substantive defects. See
Tex. R. App. P. 38.9. If another noncomplying brief is filed, the court may strike the
brief, prohibit the party from filing another, and proceed as if the party had failed to file a
brief. Id. If an appellant fails to timely file a brief, the appellate court may dismiss the
appeal for want of prosecution. Id.

       In addition, Texas Rule of Appellate Procedure 44.3 states: “A court of appeals
must not affirm or reverse a judgment or dismiss an appeal for formal defects or
irregularities in appellate procedure without allowing a reasonable time to correct or
amend the defects or irregularities.” Tex. R. App. P. 44.3; see also Inpetco, Inc. v. Texas
Am. Bank/Houston, N.A., 729 S.W.2d 300 (Tex. 1987) (denying review but stating the
court of appeals erred in affirming the trial court on the basis of briefing inadequacies
without first ordering appellant to rebrief); Elder v. Bro, 809 S.W.2d 799, 802 (Tex.
App.—Houston [14th Dist.] 1991, writ denied) (holding that appellate courts may
overrule some of appellant’s issues, but not all of them, based on briefing waiver).
Litigants who appear pro se must comply with the applicable procedural rules and are
held to the same standards that apply to licensed attorneys. See Mansfield State Bank v.
Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan, 29 S.W.3d 627, 631 (Tex.
App.CHouston [14th Dist.] 2000, pet. denied).

       Accordingly, we DENY appellee’s motion to dismiss the appeal and GRANT
appellant’s motion for leave to amend his brief. The court ORDERS appellant to file an
amended brief substantially complying with the Rules of Appellate Procedure on or
before September 26, 2014. See Tex. R. App. P. 38.9(b). If appellant fails to file an
amended brief as ordered herein, the appeal will be dismissed for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                       PER CURIAM